Title: James Madison to John Fellows, 6 January 1836
From: Madison, James
To: Fellows, John


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Jany. 6. 1836.
                            
                        
                        
                        I received Sir in due time your letter of Septr.—with the Volume accompanying it. But such has been my
                            decrepit condition, the effect of age, and chronic disease, that I have not been able to do more than dip occasionally
                            into the work. This very partial view of its contents, has however satisfied me, that it affords information on curious
                            & not uninteresting subjects, which spare to readers having a taste for them, much of the necessary research. With
                            my thanks for your polite attention, I tender you my respects & good wishes.
                        
                        
                            
                                J. M.
                            
                        
                    